Exhibit 10.1
 

 
KEY EXECUTIVE EMPLOYMENT
AND SEVERANCE AGREEMENT
 


 
By and Between
 


 
INTEGRYS ENERGY GROUP, INC.
 


And
 
_____________________________
 


As Amended and Restated Effective May 1, 2010
 



 
 

--------------------------------------------------------------------------------

 

 

  TABLE OF CONTENTS         Section   Page       
1.
Definitions
2
 
(a)  Act
2
 
(b)  Affiliate and Associate
2
 
(c)  Beneficial Owner
2
 
(d)  Cause
3
 
(e)  Change in Control of the Company
3
 
(f)  Code
4
 
(g)  Continuing Director
4
 
(h)  Covered Termination
4
 
(i)  Employment Period
4
 
(j)  Good Reason
5
 
(k)  Normal Retirement Date
5
 
(l)  Person
5
 
(m)  Separation from Service
5
 
(n)  Termination of Employment
6
 
(o)  Termination Date
6
2.
Term of Agreement and Certain Terminations Prior to Change in Control of the
Company
8
3.
Employment Period
9
4.
Duties
9
5.
Compensation
10
6.
Annual Compensation Adjustments
11
7.
Termination For Cause or Without Good Reason
11
8.
Termination Giving Rise to a Termination Payment
12
9.
Payments Upon Termination
13
 
(a)  Accrued Benefits
13
 
(b)  Termination Payment
14
10.
Death
17
11.
Retirement
17
12.
Termination for Disability
18
13.
Termination Notice and Procedure
18
14.
Further Obligations of the Executive
19
 
(a)  Competition
19
 
(b)  Confidentiality
19
 
(c)  Nonsolicitation.
19
 
(d)  No Disparagement.
20
15.
Expenses and Interest
20
16.
Payment Obligations Absolute
20
17.
Successors
20
18.
Severability
21
19.
Amendment
21
20.
Withholding
21
21.
Certain Rules of Construction
22

 


























  i
 

--------------------------------------------------------------------------------

 

22.
Governing Law; Resolution of Disputes
22
23.
Notice
22
24.
No Waiver
22
25.
Headings
22
26.
Code Section 409A Compliance
23
     

 


  ii
 

--------------------------------------------------------------------------------

 

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
 


THIS AGREEMENT, made and entered into the _____ day of _______________, 2010, by
and between Integrys Energy Group, Inc., a Wisconsin corporation (hereinafter
referred to as the “Company”), and _________________ (hereinafter referred to as
“Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Executive and the Company are parties to a Key Executive Employment
and Severance Agreement that was originally effective as of May 2, 1997 and that
was most recently amended and restated effective January 1, 2009;
 
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (the “Employer”) in a key executive capacity and the Executive’s
services are valuable to the conduct of the business of the Company;
 
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company;
 
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill;
 
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing current uncertainty about the Executive’s future employment with the
Employer without regard to the Executive’s competence or past contributions,
which uncertainty may result in the loss of valuable services of the Executive
to the detriment of the Company and its shareholders, even if such a change in
control never does in fact occur, and the Company and the Executive wish to
provide reasonable security to the Executive against changes in the Executive’s
relationship with the Company in the event of certain changes in control;
 
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
 
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and
 
WHEREAS, it is desirable to again amend and restate the Key Executive Employment
and Severance Agreement between the Executive and the Company;
 
NOW, THEREFORE, in consideration of the foregoing, the Company’s willingness to
continue to extend a change in control agreement to the Executive (which the
 

--------------------------------------------------------------------------------


 
Company is not required to do), the Executive’s willingness to continue in
employment with the Company (or the Employer), the Executive’s commitments under
Section 14, and the other mutual covenants and agreements hereinafter set forth,
the parties hereto mutually covenant and agree as follows, which shall supersede
and replace all Key Executive Employment and Severance Agreements presently or
heretofore in effect between the Executive and the Company:
 
1. Definitions.
 
(a) Act.  For purposes of this Agreement, the term “Act” means the Securities
Exchange Act of 1934, as amended.
 
(b) Affiliate and Associate.  An “Affiliate” of, or a person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified and the term “Associate” used to indicate a relationship
with any person, means:
 
(i) any corporation or organization (other than the registrant or a
majority-owned subsidiary of the registrant) of which such person is an officer
or partner or is, directly or indirectly, the beneficial owner of ten percent
(10%) or more of any class of equity securities,
 
(ii) any trust or other estate in which such person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity, and
 
(iii) any relative or spouse of such person, or any relative of such spouse, who
has the same home as such person or who is a director or officer of the
registrant or any of its parents or subsidiaries.
 
(c) Beneficial Owner.  For purposes of this Agreement, a Person shall be deemed
to be the “Beneficial Owner” of any securities:
 
(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or (B) securities issuable upon exercise of any rights agreement
that the Company may have in effect at a time before the issuance of such
securities;
 
(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this
subparagraph (ii) as a result of an agreement, arrangement or
 
2

--------------------------------------------------------------------------------


 
understanding to vote such security if the agreement, arrangement or
understanding:  (A) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations under the Act
and (B) is not also then reportable on a Schedule 13D under the Act (or any
comparable or successor report); or
 
(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection 1(c)(ii)
above) or disposing of any voting securities of the Company.
 
(d) Cause.  “Cause” for termination by the Company of the Executive’s employment
in connection with or following a Change in Control of the Company shall, for
purposes of this Agreement, be limited to any of the following:
 
(i) the engaging by the Executive in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Company, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative;
 
(ii) conviction of a felony (as evidenced by binding and final judgment, order
or decree of a court of competent jurisdiction, in effect after exhaustion of
all rights of appeal) which substantially impairs the Executive’s ability to
perform the Executive’s duties or responsibilities;
 
(iii) continuing willful and unreasonable refusal by the Executive to perform
the Executive’s duties or responsibilities (unless significantly changed without
the Executive’s consent); or
 
(iv) a material violation of the Company’s Code of Conduct.
 
(e) Change in Control of the Company.  For purposes of this Agreement, a Change
in Control of the Company shall be deemed to have occurred if:
 
(i) any Person (other than any employee benefit plan of the Company or of any
subsidiary of the Company, any Person organized, appointed or established
pursuant to the terms of any such benefit plan or any trustee, administrator or
fiduciary of such a plan) is or becomes the Beneficial Owner of securities of
the Company representing at least thirty percent (30%) of the combined voting
power of the Company’s then outstanding securities;
 
(ii) one-half or more of the members of the Board of Directors of the Company
are not Continuing Directors;
 
3

--------------------------------------------------------------------------------


 
(iii) there shall be consummated any merger, consolidation, or reorganization of
the Company with any other corporation as a result of which less than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
entity are owned by the former shareholders of the Company other than a
shareholder who is an Affiliate or Associate of any party to such consolidation
or merger;
 
(iv) there shall be consummated any merger of the Company or share exchange
involving the Company in which the Company is not the continuing or surviving
corporation other than a merger of the Company in which each of the holders of
the Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation
immediately  after the merger;
 
(v) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company to a Person which is not a wholly owned
subsidiary of the Company; or
 
(vi) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
 
(f) Code.  For purposes of this Agreement, the term “Code” means the Internal
Revenue Code of 1986, including any amendments thereto or successor tax codes
thereof.
 
(g) Continuing Director.  For purposes of this Agreement, the term “Continuing
Director” means:
 
(i) any member of the Board of Directors of the Company who was a member of such
Board on the date of this Agreement;
 
(ii) any successor of a Continuing Director who is recommended to succeed a
Continuing Director by a majority of the Continuing Directors then on such
Board; and
 
(iii) additional directors elected or recommended for membership by a majority
of the Continuing Directors then on such Board.
 
(h) Covered Termination.  Except as provided in Section 2(c), for purposes of
this Agreement, the term “Covered Termination” means any Termination of
Employment where the Termination Date is any date on or after the date on which
a Change in Control of the Company has occurred and prior to the end of the
Employment Period.
 
(i) Employment Period.  For purposes of this Agreement, the term “Employment
Period” means a period commencing on the date of a Change in Control of the
Company, and ending at 11:59 p.m. Central Time on the earlier of the second
anniversary of such date or the Executive’s Normal Retirement Date.
 
4

--------------------------------------------------------------------------------


 
(j) Good Reason.  For purposes of this Agreement, the Executive shall have a
“Good Reason” for termination of employment in connection with a Change in
Control of the Company in the event of:
 
(i) any breach of this Agreement by the Company, including specifically any
breach by the Company of its agreements contained in Sections 4, 5, or 6 hereof;
 
(ii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Company or the Employer on
the date of the Change in Control of the Company or any other positions with the
Company or the Employer to which the Executive shall thereafter be elected,
appointed or assigned, except in the event that such removal or failure to
reelect or reappoint relates to the termination by the Company of the
Executive’s employment for Cause or by reason of disability pursuant to Section
12 hereof;
 
(iii) a good faith determination by the Executive that there has been a
significant adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Company or the Employer from
such working conditions or status in effect at any time during the one hundred
eighty (180) day period immediately prior to the Change in Control of the
Company, including but not limited to a significant change in the nature or
scope of the Executive’s authority, powers, functions, duties or
responsibilities; or
 
(iv) failure by the Company to obtain the agreement referred to in Section 17(a)
hereof as provided therein.
 
(k) Normal Retirement Date.  For purposes of this Agreement, the term “Normal
Retirement Date” means the earlier of:
 
(i) “Normal Retirement Date” as defined in Part A of the Integrys Energy Group
Retirement Plan, or any successor plan, as in effect on the date of the Change
in Control of the Company (whether or not the Executive is a participant in such
plan); or
 
(ii) such earlier retirement date chosen by the Executive prior to the
commencement of the Employment Period.
 
(l) Person.  For purposes of this Agreement, the term “Person” shall mean any
individual, firm, partnership, corporation or other entity, including any
successor (by merger or otherwise) of such entity, or a group of any of the
foregoing acting in concert; provided that in the case of a merger,
consolidation or reorganization of the Company with any other corporation or a
share exchange involving the Company, the shareholders of the other corporation
that is a party to the merger, consolidation, reorganization or share exchange
shall not be considered to be acting in concert for purposes of applying Section
1(e)(i).
 
(m) Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” means the date on which the Executive has a
Termination of Employment or if later, separates from service (within the
meaning of Code Section 409A) from the Company and each other corporation, trade
or business that, with the Company, constitutes a
 
5

--------------------------------------------------------------------------------


 
controlled group of corporations or group of trades or businesses under common
control within the meaning of Code Sections 414(b) or (c).  For this purpose,
Code Sections 414(b) and (c) shall be applied by substituting “at least 50
percent” for “at least 80 percent” each place it appears.  Specifically, if
Executive continues to provide services to the Company or an affiliate in a
capacity other than as an employee, such shift in status is not automatically a
Separation from Service.
 
(n) Termination of Employment.  For purposes of this Agreement, the Executive’s
“Termination of Employment” shall occur when the Company and Executive
reasonably anticipate that no further services will be performed by the
Executive for the Company after a certain date or that the level of bona fide
services the Executive will perform after such date as an employee of the
Company will permanently decrease to no more than twenty percent (20%) of the
average level of bona fide services performed by the Executive (whether as an
employee or independent contractor) for the Company over the immediately
preceding thirty-six (36) month period (or such lesser period of services).  For
purposes of this definition, the term Company includes each other corporation,
trade or business that, with the Company, constitutes a controlled group of
corporations or group of trades or businesses under common control within the
meaning of Code Sections 414(b) or (c).  For this purpose, Code Sections 414(b)
and (c) shall be applied by substituting “at least 50 percent” for “at least 80
percent” each place it appears.  An Executive is not considered to have a
Termination of Employment if the Executive is absent from active employment due
to military leave, sick leave or other bona fide leave of absence if the period
of such leave does not exceed the greater of (i) six (6) months, or (ii) the
period during which the Executive’s right to reemployment by the Company or
controlled group member is provided either by statute or by contract; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six (6) months, where such impairment causes
the Executive to be unable to perform the duties of the Executive’s position of
employment or any substantially similar position of employment, the leave may be
extended for up to twenty-nine (29) months without causing a Termination of
Employment.  Further, for purposes of determining whether the Executive has
incurred a Termination of Employment, if the Executive is not actively at work
during the period that there exists a dispute pursuant to Section 1(o)(v)(B) or
(C), the Executive shall be considered to be on a bona fide leave of absence for
which the Executive’s right to reemployment is guaranteed during the period that
begins on the date on which the Executive last performs active services and ends
on the Termination Date that ultimately is established pursuant to Section
1(o)(v)(B) or (C).
 
(o) Termination Date.  For purposes of this Agreement, except as otherwise
provided in Section 2(c), Section 10(b) and Section 17(a) hereof, the term
“Termination Date” means:
 
(i) if the Executive’s employment is terminated by the Executive’s death, the
date of death;
 
(ii) if the Executive’s employment is terminated by reason of voluntary early
retirement, as agreed in writing by the Company and the Executive, the date of
such early retirement which is set forth in such written agreement;
 
6

--------------------------------------------------------------------------------


 
(iii) if the Executive’s employment is terminated for purposes of this Agreement
by reason of disability pursuant to Section 12 hereof, the earlier of thirty
(30) days after the Notice of Termination is given or one day prior to the end
of the Employment Period;
 
(iv) if the Executive’s employment is terminated by the Executive voluntarily
(other than for Good Reason), the date the Notice of Termination is given; or
 
(v) if the Executive’s employment is terminated by the Company (other than by
reason of disability pursuant to Section 12 hereof) or by the Executive for Good
Reason, the earlier of thirty (30) days after the Notice of Termination is given
or one day prior to the end of the Employment Period.  Notwithstanding the
foregoing,
 
(A) If termination is for Cause pursuant to Section 1(d)(iii) of this Agreement
and if the Executive has cured the conduct constituting such Cause as described
by the Company in its Notice of Termination within such thirty day or shorter
period, then the Executive’s employment hereunder shall continue as if the
Company had not delivered its Notice of Termination.
 
(B) If the Company (or the Employer) shall give a Notice of Termination for
Cause or by reason of disability and the Executive in good faith notifies the
Company that a dispute exists concerning the termination within the fifteen (15)
day period following receipt thereof, then the Executive may elect to continue
employment during such dispute, and the Termination Date shall be determined
under this paragraph.  If the Executive so elects and it is thereafter
determined that Cause or disability (as the case may be) did exist, the
Termination Date shall be the earlier of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or (y)
in accordance with Section 22 hereof, (2) the date of the Executive’s death, or
(3) one day prior to the end of the Employment Period.  If the Executive so
elects and it is thereafter determined that Cause or disability (as the case may
be) did not exist, then the employment of the Executive hereunder shall continue
after such determination as if the Company (or the Employer) had not delivered
its Notice of Termination and there shall be no Termination Date arising out of
such Notice.  In either case, this Agreement continues, until the Termination
Date, if any, as if the Company (or the Employer) had not delivered the Notice
of Termination except that, if it is finally determined that the Company (or the
Employer) properly terminated the Executive for the reason asserted in the
Notice of Termination, the Executive shall in no case be entitled to a
Termination Payment (as hereinafter defined) arising out of events occurring
after the Company delivered its Notice of Termination.
 
(C) If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Company (or the Employer) notifies the Executive that a dispute
exists concerning the termination within the fifteen (15) day period following
receipt thereof, then the Executive may elect to continue employment during such
dispute and the Termination Date shall be determined under this paragraph.  If
the Executive so elects and it is thereafter determined that Good Reason did
exist, the Termination Date shall be the earliest of (1) the date on which the
dispute is finally determined, either (x)
 
7

--------------------------------------------------------------------------------


 
by mutual written agreement of the parties or (y) in accordance with Section 22
hereof, (2) the date of the Executive’s death or (3) one day prior to the end of
the Employment Period.  If the Executive so elects and it is thereafter
determined that Good Reason did not exist, then the employment of the Executive
hereunder shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason and there shall be no
Termination Date arising out of such Notice.  In either case, this Agreement
continues, until the Termination Date, if any, as if the Executive had not
delivered the Notice of Termination except that, if it is finally determined
that Good Reason did exist, the Executive shall in no case be denied the
benefits described in Sections 8(b) and 9 hereof (including a Termination
Payment) based on events occurring after the Executive delivered the Notice of
Termination.
 
(D) Except as provided in Paragraph (B) and (C) above, if the party receiving
the Notice of Termination notifies the other party that a dispute exists
concerning the termination within the appropriate period following receipt
thereof and it is finally determined that the reason asserted in such Notice of
Termination did not exist, then (1) if such Notice was delivered by the
Executive, the Executive will be deemed to have voluntarily terminated
employment and the Termination Date shall be the earlier of the date fifteen
(15) days after the Notice of Termination is given or one day prior to the end
of the Employment Period and (2) if delivered by the Company, the Company will
be deemed to have terminated the Executive other than by reason of death,
disability or Cause.
 
2. Term of Agreement and Certain Terminations Prior to Change in Control of the
Company.
 
(a) Subject to Subsections 2(b) and 2(c) hereof:
 
(i) This Agreement shall be for an initial term that commences on May 1, 2010
and continues through December 31, 2010; and
 
(ii) On December 31 of each calendar year beginning with December 31, 2010
(each, a “Renewal Date”), if the Executive is still employed by the Company or
the Employer on such date, the term of the Agreement shall be extended through
December 31 of the following calendar year unless the Company, on or before the
November 1 that immediately precedes the Renewal Date, has provided written
notice to the Executive that the term of the Agreement shall not be extended
such that the Agreement will terminate at the conclusion of the then-current
term; provided, that if a Change in Control of the Company shall have occurred
either (A) while this Agreement is in effect or (B) within the one hundred
eighty (180) day period immediately following expiration of this Agreement, then
this Agreement shall remain in effect (or shall be retroactively reinstated as
if the Agreement had never terminated), the term of the Agreement shall expire
one day following the end of the Employment Period, and any notice by the
Company of its intent to not extend the term of the Agreement shall be
disregarded.
 
(b) Subject to Subsection 2(c) hereof, the Company (or the Employer) and the
Executive shall each retain the right to terminate the employment of the
Executive at any time
 
8

--------------------------------------------------------------------------------


 
prior to a Change in Control of the Company.  Subject to Subsection 2(c) hereof,
in the event the Executive’s employment is terminated by the Company (or the
Employer) prior to a Change in Control of the Company, this Agreement shall be
terminated and cancelled and of no further force and effect, and any and all
rights and obligations of the parties hereunder shall cease.  In the event the
Executive’s employment is terminated by the Executive prior to a Change in
Control of the Company, except for obligations of the Executive in Section 14
hereof which shall survive such termination, this Agreement shall be terminated
and cancelled and of no further force and effect and any and all rights and
obligations of the parties except those in Section 14 shall cease.
 
(c) Anything in this Agreement to the contrary notwithstanding, if (i) a Change
in Control of the Company shall occur, and (ii) the Executive’s employment with
the Company or the Employer shall have been terminated by the Company or the
Employer (other than a termination due to the Executive’s death or as a result
of the Executive’s disability) during the period of one hundred eighty (180)
days prior to the date on which the Change in Control of the Company shall
occur, and (iii) this Agreement was in effect immediately prior to the date on
which the Executive’s employment with the Company or the Employer shall have
been terminated by the Company or the Employer, then for all purposes of this
Agreement such termination of employment shall be deemed a “Covered Termination”
(and the Executive’s Termination Date shall be the date of such termination of
employment) unless it shall be reasonably demonstrated by the Company that
either (i) similar agreements between the Company and other executives have been
terminated and were not in effect on the date of the Change in Control of the
Company, or (ii) it shall be reasonably demonstrated by the Company that such
termination of employment:
 
(i) shall not have been at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control of the Company; or
 
(ii) shall not otherwise have arisen in connection with or in anticipation of a
Change in Control of the Company.
 
3. Employment Period.  If a Change in Control of the Company occurs when the
Executive is employed by the Company or the Employer, the Company will, or will
cause the Employer to, continue thereafter to employ the Executive during the
Employment Period, and the Executive will remain in the employ of the Company or
the Employer in accordance with and subject to the terms and provisions of this
Agreement.  Any termination of the Executive’s employment during the Employment
Period, whether by the Company or the Employer, shall be deemed a termination by
the Company for purposes of this Agreement.
 
4. Duties.  While employed during the Employment Period, the Executive shall, in
the same capacities and positions held by the Executive at the time of the
Change in Control of the Company or in such other capacities and positions as
may be agreed to by the Company and the Executive in writing, devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Employer, as such business and affairs
now exist and as they may hereafter be conducted.  The services which are to be
performed by the Executive hereunder are to be rendered within a seventy-five
(75) mile radius of the location at which the Executive was employed during the
one hundred eighty (180)
 
9

--------------------------------------------------------------------------------


 
day period prior to the time of such Change in Control of the Company, or in
such other place or places as shall be mutually agreed upon in writing by the
Executive and the Company from time to time.  Without the Executive’s consent
the Executive shall not be required to be absent from the Executive’s primary
work location to a significantly greater extent than was required or expected in
connection with the Executive’s performance of duties during the one hundred
eighty (180) day period prior to the time of the Change in Control of the
Company.
 
5. Compensation.  While employed during the Employment Period, the Executive
shall be compensated as follows:
 
(a) The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent at a rate not less than the Executive’s highest annual base
salary rate as in effect during the one hundred eighty (180) day period
immediately prior to the Change in Control of the Company, subject to any
deferral election then in effect and subject to adjustment as hereinafter
provided.
 
(b) The Executive shall be included, to the extent eligible thereunder (which
eligibility shall not be conditioned on the Executive’s salary grade or on any
other requirement which excludes persons of comparable status to the Executive
unless such exclusion was in effect for such plan or an equivalent plan
immediately prior to the Change in Control of the Company), in any and all plans
providing benefits for the Employer’s salaried employees in general, including
but not limited to retirement, savings, group life insurance, hospitalization,
medical, dental, profit sharing and stock bonus plans.
 
(c) The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the number of paid holidays to which the Executive
was entitled annually at any time during the one hundred eighty (180) day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Company (or the Employer) of comparable status and
position to the Executive.
 
(d) The Executive shall be included in all plans providing additional benefits
to executives of the Company of comparable status and position to the Executive,
including but not limited to deferred compensation, split-dollar life insurance,
supplemental retirement, pension restoration, stock option, stock appreciation,
restricted stock unit, performance stock, stock bonus and similar or comparable
plans; provided, that, in no event shall the aggregate level of benefits under
such plans be less than the aggregate level of benefits under plans of the
Company of the type referred to in this Section 5(d) in which the Executive was
participating at any time during the one hundred eighty (180) day period
immediately prior to the Change in Control of the Company; and provided,
further, that the Company’s obligation to include the Executive in bonus or
incentive compensation plans shall be determined by Subsection 5(e) hereof.
 
(e) To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in any annual or long-term incentive or other incentive or bonus plan
of the Company or the Employer,
 
10

--------------------------------------------------------------------------------


 
which shall satisfy the standards described below (such plan, the “Bonus Plan”)
if the Executive was participating in an incentive or bonus plan or plans of the
Company or the Employer in effect at any time during the one hundred eighty
(180) day period immediately prior to the Change in Control of the
Company.  Bonuses or incentive payments under any such Bonus Plan shall be
payable with respect to achieving such financial or other goals reasonably
related to the business of the Company or the Employer as the Company or the
Employer shall establish (the “Goals”), all of which Goals shall be attainable
with approximately the same degree of probability as the goals under any
incentive or bonus plan or plans of the Company or the Employer as in effect at
any time during the one hundred eighty (180) day period immediately prior to the
Change in Control of the Company and in view of the Company’s or the Employer’s
existing and projected financial and business circumstances applicable at the
time.  The percentage of the Executive’s annual base salary rate that the
Executive is eligible to earn as a target award (or, in the case of a Bonus Plan
that provides for equity awards, the value of the target award that the
Executive is eligible to earn) under any such Bonus Plan shall be no less than
the percentage of the annual base salary rate (or, in the case of an equity
award, the value of the target award) that similarly situated executives of the
Company or the Employer are eligible to earn under such Bonus Plan, and in the
event the Goals are not achieved such that the entire target award is not
payable, any such Bonus Plan shall provide for a payment of a Bonus Amount equal
to a portion of the target award reasonably related to that portion of the Goals
which were achieved.  For purposes of determining the value of the Executive’s
target award that the Executive is eligible to earn under any Bonus Plan that
provides for equity awards, valuation will be based on the financial accounting
expense (under FASB ASC Topic 718 - Stock Compensation, or any successor
thereto) of the bonus opportunity, assuming target levels of
performance.  Except as provided in Sections 8(a) and 14, payment of the Bonus
Amount (to the extent otherwise earned) shall not be affected by any
circumstance occurring subsequent to the end of the Employment Period, including
termination of the Executive’s employment.
 
6. Annual Compensation Adjustments.  While the Executive is employed during the
Employment Period, the Board of Directors of the Company or the Employer (or an
appropriate committee thereof) will consider and appraise, at least annually,
the contributions of the Executive to the Company, and in accordance with the
Company’s or the Employer’s practice prior to the Change in Control of the
Company, due consideration shall be given to the upward adjustment of the
Executive’s annual base salary rate, at least annually:
 
(i) commensurate with increases generally given to other executives of the
Company or the Employer of comparable status and position to the Executive, and
 
(ii) as the scope of the Company’s or the Employer’s operations or the
Executive’s duties expand.
 
7. Termination For Cause or Without Good Reason.  If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating
employment other than for Good Reason (any such terminations to be subject to
the procedures set forth in Section 13 hereof), then the Executive shall be
entitled to receive only Accrued Benefits pursuant to Section 9(a) hereof.
 
11

--------------------------------------------------------------------------------


 
8. Termination Giving Rise to a Termination Payment.
 
(a)           If there is a Covered Termination by the Executive for Good
Reason, or by the Company (or the Employer) other than by reason of:
 
(i) death,
 
(ii) disability pursuant to Section 12 hereof, or
 
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13 hereof),
 
then the Executive shall be entitled to receive, and the Company shall promptly
pay, all Accrued Benefits and, in lieu of further base salary for periods
following the Termination Date, as liquidated damages and additional severance
pay, the Termination Payment pursuant to Section 9(b) hereof.  Notwithstanding
anything in this Agreement to the contrary, (A) if the Executive breaches any of
the covenants set forth in Section 14 hereof, the Executive shall not be
entitled to any of the additional benefits pursuant to Section 8(b) that have
not yet been paid or the Termination Payment pursuant to Section 9(b) hereof
and, if the Termination Payment has already been paid to the Executive, the
Executive shall return the Termination Payment to the Company, and (B) the
Executive will be entitled to the additional benefits pursuant to Section 8(b)
and the Termination Payment pursuant to Section 9(b) only if the Executive,
within forty-five (45) days following such Executive’s Termination Date,
executes a release of claims in the form required by the Company and such
release of claims becomes effective and is not revoked by the Executive during
any applicable revocation period.
 
(b) If there is a Covered Termination and the Executive is entitled to Accrued
Benefits and the Termination Payment, then the Executive shall be entitled to
the following additional benefits:
 
(i) The Executive shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Executive’s status with the Company immediately prior to the Change in Control
of the Company (or, if higher, immediately prior to the termination of the
Executive’s employment), provided by a nationally recognized executive placement
firm selected by the Company; provided that the availability of outplacement
services shall not extend beyond December 31 of the second calendar year
following the calendar year in which occurs the Executive’s Separation from
Service; and provided further, that the cost to the Company of such services
shall not exceed fifteen percent (15%) of the Executive’s annual base salary
rate in effect immediately prior to the Change in Control of the Company.
 
(ii) If the Executive was participating in an annual incentive program for the
year in which occurs the Executive’s Termination of Employment, the Executive
will be entitled to the greater of (A) the annual incentive amount (if any) to
which the Executive is entitled to receive for the year in which the Executive’s
Termination of Employment occurs as determined pursuant to the terms of the
annual incentive plan, or (B) an amount equal to the product of (1) the annual
incentive payment to which the Executive would
 
12

--------------------------------------------------------------------------------


 
have been entitled under such annual incentive program for the year in which the
Executive’s Termination of Employment occurs assuming continued employment and
target level of performance, and (2) a fraction, the numerator of which is the
portion of the annual incentive period that precedes the Executive’s Termination
Date, and the denominator of which is the complete annual performance
period.  Payment shall be made at the same time as payment is made under the
annual incentive plan, which shall occur no earlier than January 1 and no later
than March 15 following the end of the performance period.
 
(iii) Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, under either (i)
the group hospitalization, medical, dental and vision plans of the Company or a
subsidiary of the Company in which the Executive (and, if applicable, the
Executive’s family) was participating immediately prior to the Executive’s
Covered Termination, or (ii) such group hospitalization, medical, dental and
vision plans as they are subsequently modified for the Company’s (or the
Employer’s) salaried employees; provided that if the coverage that would
otherwise be provided to the Executive (and, if applicable, the Executive’s
family) is coverage under an insured product that is not available to the
Executive following the Executive’s Termination of Employment, the Company shall
provide coverage under an alternate plan that is available through the Company
or a subsidiary of the Company.  Following the end of the COBRA continuation
period, if such hospitalization, medical or dental coverage is provided under a
health plan that is subject to Section 105(h) of the Code, benefits payable
under such health plan shall comply with the requirements of Treasury regulation
section 1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company shall amend
such health plan to comply therewith.
 
9. Payments Upon Termination.
 
(a) Accrued Benefits.  For purposes of this Agreement, the Executive’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
 
(i) all base salary for the time period ending with the Termination Date;
 
(ii) reimbursement for any and all monies paid by the Executive in connection
with the Executive’s employment for reasonable and necessary expenses incurred
by the Executive on behalf of the Company for the time period ending with the
Termination Date;
 
(iii) any and all other cash or other benefits earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect;
 
(iv) any bonus or incentive compensation otherwise payable to the Executive with
respect to the year in which termination occurs, or for any prior year or
incentive period to the extent that such bonus or incentive compensation is
otherwise payable to the
 
13

--------------------------------------------------------------------------------


 
Executive but has not been previously paid, under any bonus or incentive
compensation plan or plans in which the Executive is a participant; provided
that the foregoing shall not duplicate any payment to which the Executive is
entitled under Section 8(b)(ii) with respect to the same period of service; and
 
(v) all other payments and benefits to which the Executive (or in the event of
the Executive’s death, the Executive’s surviving spouse or other beneficiary)
may be entitled as compensatory fringe benefits or under the terms of any
benefit plan of the Company, other than severance payments under the Company’s
(or the Employer’s) severance policies or practices, in the form most favorable
to the Executive which were in effect at any time during the one hundred eighty
(180) day period immediately prior to the Change in Control of the Company or
during the Employment Period.
 
(vi) Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to Subsections (i) and (ii) or, with
respect to Subsections (iii), (iv) and (v), pursuant to the terms of the benefit
plan or practice establishing such benefits.  Termination of the Executive’s
employment does not affect deferral or distribution elections that the Executive
may have in place with respect to the payment of any of the Accrued Benefits
that are subject to Code Section 409A, and payment of such amounts will be made
pursuant to the terms of the benefit plan or practice under which the deferral
or distribution election was made.
 
(b) Termination Payment.
 
(i) Subject to the limits set forth in Subsection 9(b)(ii) hereof, the
Termination Payment shall be an amount equal to (A) the Executive’s annual base
salary rate, at the highest rate in effect at any time during the one hundred
eighty (180) day period immediately prior to the Change in Control of the
Company, as adjusted upward, from time to time, pursuant to Section 6 hereof,
plus (B) the amount of the Executive’s target annual (but not long-term) cash
annual incentive award for the year in which occurs the Covered Termination or
if higher, the Executive’s target annual (but not long-term) cash annual
incentive award for the year in which occurs the Change in Control of the
Company (the aggregate amount set forth in (A) and (B) hereof shall hereafter be
referred to as “Annual Cash Compensation”), times (C) 2.99.  Long-term incentive
awards are not considered for this purpose.  The Termination Payment shall be
paid to the Executive in cash equivalent on the last business day of the seventh
month following the month in which occurs the Executive’s Separation from
Service.  Such lump sum payment shall not be reduced by any present value or
similar factor, and the Executive shall not be required to mitigate the amount
of the Termination Payment by securing other employment or otherwise, nor will
such Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason.  The Termination Payment shall be in lieu
of, and acceptance by the Executive of the Termination Payment shall constitute
the Executive’s release of any rights of Executive to, any other severance
payments under any Company (or Employer) severance policy, practice or
agreement.  The Company shall bear up to $10,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors engaged by the
Executive to advise the
 
14

--------------------------------------------------------------------------------


 
Executive as to matters relating to the computation of benefits due and payable
under this Subsection 9(b).
 
(ii) (A)  Notwithstanding any other provision of this Agreement, if any portion
of the Termination Payment or any other payment under this Agreement, or under
any other agreement with or plan of the Company or its affiliates (in its
aggregate, “Total Payments”), would constitute an “excess parachute payment”
that is subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision, then the Total Payments to be made to the Executive shall be reduced
such that the value of the aggregate Total Payments that the Executive is
entitled to receive shall be One Dollar ($1) less than the maximum amount which
the Executive may receive without becoming subject to the tax imposed by Section
4999 of the Code (or any successor provision); provided that the foregoing
reduction in the amount of Total Payments shall not apply if the after-tax value
to the Executive of the Total Payments prior to reduction in accordance with
Subsection 9(b)(ii)(A) is greater than the after-tax value to the Executive if
Total Payments are reduced in accordance with Subsection 9(b)(ii)(A).
 
(B) For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code (or any successor provision), and such “parachute payments” shall be
valued as provided therein.  The term “Base Period Income” means an amount equal
to the Executive’s “annualized includible compensation for the base period” as
defined in Section 280G(d)(1) of the Code (or any successor provision).  Present
value shall be calculated in accordance with Section 280G(d)(4) of the Code (or
any successor provision).  Within forty (40) days following the delivery of the
Notice of Termination or notice by the Company to the Executive of its belief
that there is a payment or benefit due the Executive which will result in an
excess parachute payment as defined in Section 280G of the Code (or any
successor provision), or in the case the Executive is deemed to have incurred a
Covered Termination pursuant to Section 2(c), within forty (40) days following
the date of the Change in Control of the Company, the Executive and the Company,
at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and acceptable to the Executive
in the Executive’s sole discretion (which may be regular outside counsel to the
Company), which opinion sets forth:
 
(1) the amount of the Base Period Income,
 
(2) the amount and present value of Total Payments,
 
(3) the amount and present value of any excess parachute payments determined
without regard to the limitations of this Subsection 9(b)(ii),
 
(4) the after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, and
 
15

--------------------------------------------------------------------------------


 
(5) the after-tax value of the Total Payments taking into account the reduction
in Total Payments contemplated under Subsection 9(b)(ii)(A).
 
For purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code (or
any successor provisions), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Executive.  For
purposes of determining the after-tax value of Total Payments, the Executive
shall be deemed to pay federal income taxes and employment taxes at the highest
marginal rate of federal income and employment taxation in the calendar year in
which the Termination Payment is to be made and state and local income taxes at
the highest marginal rates of taxation in the state and locality of the
Executive’s domicile for income tax purposes on the date the Termination Payment
is made, net of the maximum reduction in federal income taxes that may be
obtained from deduction of such state and local taxes.  The opinion of National
Tax Counsel shall be dated as of the Termination Date and addressed to the
Company and the Executive and shall be binding upon the Company and the
Executive.  If such opinion determines that there would be an excess parachute
payment and that the after-tax value of the Total Payments taking into account
the reduction contemplated under Subsection 9(b)(ii)(A) is greater than the
after-tax value of the Total Payments if the reduction in Total Payments
contemplated under Subsection 9(b)(ii)(A) did not apply, then the Termination
Payment hereunder or any other payment or benefit determined by such counsel to
be includible in Total Payments shall be reduced or eliminated so that under the
basis of calculation set forth in such opinion there will be no excess parachute
payment.  Such reduction will be achieved by reducing or eliminating payments or
benefits in the manner that produces the highest economic value to the
Executive; provided that in the event it is determined that the foregoing
methodology for reduction would violate Code Section 409A, the reduction shall
be made pro rata among the benefits and/or payments (on the basis of the
relative present value of the parachute payments).  If such National Tax Counsel
so requests in connection with the opinion required by this Subsection 9(b)(ii),
the Executive and the Company shall obtain, at the Company’s expense, and the
National Tax Counsel may rely on in providing the opinion, the advice of a firm
of recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Executive.  If the provisions of
Sections 280G and 4999 of the Code (or any successor provisions) are repealed
without succession, then this Section 9(b)(ii) shall be of no further force or
effect.
 
(C) If, notwithstanding the provisions of Subsection 9(b)(ii)(A), but subject to
Subsection 9(b)(ii)(D), it is ultimately determined by a court or pursuant to a
final determination by the Internal Revenue Service that any portion of Total
Payments is subject to the Excise Tax even though the reduction contemplated
under Subsection 9(b)(ii)(A) was applied in order to avoid application of the
Excise Tax, the Company shall reimburse the Executive for the Excise Tax and any
interest charges or penalties incurred by the Executive in respect of the
imposition of such Excise Tax, and for any federal, state or local income tax or
employment tax or further Excise Tax incurred by the Executive with respect to
any reimbursement under this provision.  Such reimbursement shall be made as
soon as practicable after the date on which the Executive pays the tax
 
16

--------------------------------------------------------------------------------


 
and provides notice to the Company of the payment of tax, but no later than the
end of the Executive’s taxable year following the taxable year in which the
taxes are remitted.
 
(D) If legislation is enacted or if regulations or rulings are promulgated that
would require the Company’s shareholders to approve this Agreement, prior to a
Change in Control of the Company, due solely to the provision contained in
Subsection 9(b)(ii)(C), then
 
(1) from and after such time as shareholder approval would be required, until
shareholder approval is obtained as required by such legislation, Subsection
9(b)(ii)(C) shall be of no force and effect;
 
(2) the Company and the Executive shall use their best efforts to consider and
agree in writing upon an amendment to this Subsection 9(b)(ii) such that, as
amended, this Subsection would provide the Executive with the benefits intended
to be afforded to the Executive by Subsection 9(b)(ii)(C) without requiring
shareholder approval; and
 
(3) at the reasonable request of the Executive, the Company shall seek
shareholder approval of this Agreement at the next annual meeting of
shareholders of the Company.
 
10. Death.  (a)  Except as provided in Section 10(b) hereof, in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
 
(b) In the event the Executive dies after a Notice of Termination is given:
 
(i) by the Company; or
 
(ii) by the Executive for Good Reason,
 
the Executive’s estate, heirs and beneficiaries shall be entitled, to the extent
not previously paid, to the benefits described in Section 10(a) hereof and,
subject to the provisions of this Agreement, to such Termination Payment as the
Executive would have been entitled to had the Executive lived; provided that the
distribution will be made as soon as practicable (and within ninety (90) days
following) the Executive’s death and the requirement that payment be deferred
until the last business day of the seventh month following the month in which
occurs the Executive’s Separation from Service will not apply.  For purposes of
this Subsection 10(b), the Termination Date shall be the earlier of thirty (30)
days following the giving of the Notice of Termination, subject to extension
pursuant to Section 1(o) hereof, or one day prior to the end of the Employment
Period.
 
11. Retirement.  If, during the Employment Period, the Executive and the Company
shall execute an agreement providing for the early retirement of the Executive
from the Company, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Company, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the
 
17

--------------------------------------------------------------------------------


 
Executive also, in connection with such termination, elects voluntary early
retirement, the Executive shall also be entitled to receive a Termination
Payment pursuant to Section 8(a) hereof.
 
12. Termination for Disability.  If, during the Employment Period, as a result
of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six (6) consecutive months and, within thirty (30) days
after the Company notifies the Executive in writing that it intends to terminate
the Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13
hereof.  If the Executive’s employment is terminated on account of the
Executive’s disability in accordance with this Section, the Executive shall
receive Accrued Benefits in accordance with Section 9(a) hereof and shall remain
eligible for all benefits provided by any long term disability programs of the
Company in effect at the time of such termination.
 
13. Termination Notice and Procedure.  Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Section 2(c) hereof) shall be communicated by
written Notice of Termination to the Executive, if such Notice is given by the
Company, and to the Company, if such Notice is given by the Executive, all in
accordance with the following procedures and those set forth in Section 23
hereof:
 
(a) If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.
 
(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.
 
(c) If the Notice is given by the Executive for Good Reason, the Executive may
cease performing the Executive’s duties hereunder on or after the date fifteen
(15) days after the delivery of Notice of Termination and shall in any event
cease employment on the Termination Date.  If the Notice is given by the
Company, then the Executive may cease performing the Executive’s duties
hereunder on the date of receipt of the Notice of Termination, subject to the
Executive’s rights hereunder.
 
(d) The Executive shall have thirty (30) days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Subsection 1(d)(iii) hereof.
 
18

--------------------------------------------------------------------------------


 
(e) The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 23 hereof written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen (15)
days after receipt thereof; provided, however, that if the Executive’s conduct
or act alleged to provide grounds for termination by the Company for Cause is
curable, then such period shall be thirty (30) days.  After the expiration of
such period, the contents of the Notice of Termination shall become final and
not subject to dispute.
 
14. Further Obligations of the Executive.
 
(a) Competition.  The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive will not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, where the
operating revenues of the Company from activities in competition with such
entity amount to ten percent (10%) or more of the total operating net revenues
of the Company for its most recently completed fiscal year; provided, however,
that nothing in this Section 14(a) shall prohibit the Executive from owning
stock or other securities of a competitor amounting to less than five percent
(5%) of the outstanding capital stock of such competitor.
 
(b) Confidentiality.  During and following the Executive’s employment by the
Company or the Employer, the Executive agrees that the Executive will hold in
confidence and not directly or indirectly disclose or use or copy or make lists
of any confidential information or proprietary data of the Company (including
that of the Employer), except to the extent authorized in writing by the Board
of Directors of the Company or required by any court or administrative agency,
other than to an employee of the Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of duties as an executive of the Company.  Confidential information
shall not include any information known generally to the public or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that of the Company.  All records,
files, documents and materials, or copies thereof, relating to the business of
the Company (or the Employer) which the Executive shall prepare, or use, or come
into contact with, shall be and remain the sole property of the Company (or the
Employer) and shall be promptly returned to the Company upon termination of
employment with the Company (or the Employer).
 
(c) Nonsolicitation.  During the Executive’s employment and for a period of one
year following the Executive’s Termination Date, the Executive agrees that the
Executive will not directly or indirectly without the express written approval
of the Board of Directors of the Company, solicit any customer of the Company or
a subsidiary of the Company, or any person or entity who is reasonably expected
to become a customer, or any employee of the Company or a subsidiary of the
Company, for any commercial pursuit that is or will be in substantial
competition with the Company or a subsidiary of the Company.  Similarly, during
the Executive’s employment and for a period of one year following the
Executive’s Termination Date, the Executive shall not directly or indirectly
solicit or induce, or attempt to induce, any
 
19

--------------------------------------------------------------------------------


 
employees of the Company or a subsidiary of the Company to leave the employ of
the Company or a subsidiary of the Company, or to do anything for which the
Executive is restricted by doing directly, nor shall the Executive, directly or
indirectly, offer or aid others to offer employment to or interfere or attempt
to interfere with any employees of the Company or a subsidiary of the Company.
 
(d) No Disparagement.  During and following the Executive’s employment with the
Company or the Employer, the Executive agrees that the Executive will not, in
any public forum, or in any communication with the press or in any other media
(including electronic) or with any customer or prospective customer of the
Company or a subsidiary of the Company, criticize or otherwise make any
statement which disparages or is derogatory of the Company or the subsidiaries
of the Company or any of their respective officers, employees or directors.
 
15. Expenses and Interest.  If, after a Change in Control of the Company, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, the Executive shall recover from the Company any reasonable attorneys’
fees and necessary costs and disbursements incurred as a result of such dispute,
legal or arbitration proceeding (“Expenses”), and prejudgment interest on any
money judgment or arbitration award obtained by the Executive calculated at the
rate of interest announced by US Bank Milwaukee, National Association,
Milwaukee, Wisconsin, or any successor thereto, from time to time as its prime
or base lending rate from the date that payments to the Executive should have
been made under this Agreement.  Within ten (10) days after the Executive’s
written request therefore (but in no event later than the end of the calendar
year following the calendar year in which such Expense is incurred), the Company
shall reimburse the Executive, or such other person or entity as the Executive
may designate in writing to the Company, the Executive’s reasonable Expenses.
 
16. Payment Obligations Absolute.  The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or anyone else.  Except as provided in Section 15 of this
Agreement, all amounts payable by the Company hereunder shall be paid without
notice or demand.  Each and every payment made hereunder by the Company shall be
final, and the Company will not seek to recover all or any part of such payment
from the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.
 
17. Successors.  (a) If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of
 
20

--------------------------------------------------------------------------------


 
such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company.  Failure of the Company to obtain such agreement
prior to the effective date of such Sale of Business shall be a breach of this
Agreement constituting “Good Reason” hereunder, except that for purposes of
implementing the foregoing the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date.  In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person which executes and
delivers the agreement provided for in this Section 17 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such Person.  The Executive shall, in the Executive’s discretion, be entitled to
proceed against any or all of such Persons, any Person which theretofore was
such a successor to the Company (as defined in the first paragraph of this
Agreement) and the Company (as so defined) in any action to enforce any rights
of the Executive hereunder.  Except as provided in this Subsection, this
Agreement shall not be assignable by the Company.  This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.
 
(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries.  All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11, 12 and 15 hereof if the Executive had
lived shall be paid, in the event of the Executive’s death, to the Executive’s
estate, heirs and representatives; provided, however, that the foregoing shall
not be construed to modify any terms of any benefit plan of the Company, as such
terms are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Executive’s death.
 
18. Severability.  The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
 
19. Amendment.  This Agreement may be amended at any time by a written
instrument executed by the Company and the Executive.  In addition, the Company
may amend the Agreement effective on the first day of the any calendar year by
delivering written notice (and a copy of the amendment) to the Executive no
later than the November 1 that immediately precedes the January 1 effective date
of the amendment; provided, that if a Change in Control of the Company shall
have occurred either (A) prior to the effective date of the amendment or (B)
within the one hundred eighty (180) day period immediately following the
effective date of the amendment, then the amendment shall be disregarded.
 
20. Withholding.  The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law.  In addition, if prior to the date of payment of the
Termination Payment hereunder, the Federal Insurance Contributions Act (FICA)
tax imposed under Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the Company may provide for an immediate payment of the amount
needed to pay the Executive’s portion of such tax (plus an amount equal to the
taxes that will be due on such
 
21

--------------------------------------------------------------------------------


 
amount) and the Executive’s Termination Payment shall be reduced
accordingly.  The Company shall be entitled to rely on an opinion of nationally
recognized tax counsel if any question as to the amount or requirement of any
such withholding shall arise.
 
21. Certain Rules of Construction.  No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise.  No draft of this
Agreement shall be taken into account in construing this Agreement.  Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.
 
22. Governing Law; Resolution of Disputes.  This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin without regard to conflict of law
principles.  Any dispute arising out of this Agreement shall, at the Executive’s
election, be determined by arbitration under the rules of the American
Arbitration Association then in effect (in which case both parties shall be
bound by the arbitration award) or by litigation.  Whether the dispute is to be
settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Green Bay, Wisconsin or, at the Executive’s election, if the
Executive is not residing or working in the Green Bay, Wisconsin metropolitan
area, in the judicial district encompassing the city in which the Executive
resides; provided, that, if the Executive is not then residing in the United
States, the election of the Executive with respect to such venue shall be either
Green Bay, Wisconsin or in the judicial district encompassing that city in the
United States among the thirty (30) cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence.  The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
 
23. Notice.  Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(c) hereof, shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive.  If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Integrys Energy Group, Inc., Attention:  Secretary (or President, if the
Executive is the Secretary), 700 North Adams Street, P.O. Box 19001, Green Bay,
Wisconsin 54307, or if to the Executive, at the address set forth below the
Executive’s signature to this Agreement, or to such other address as the party
to be notified shall have theretofore given to the other party in writing.
 
24. No Waiver.  No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
 
25. Headings.  The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
 
22

--------------------------------------------------------------------------------


 
26. Code Section 409A Compliance.  The Company and the Executive agree that to
the extent Code Section 409A applies to this Agreement, the Agreement shall be
interpreted and administered in accordance with the requirements of Code Section
409A so that there will not be a plan failure under Code Section 409A(a)(1), and
all amounts payable hereunder shall be distributed only in compliance with the
requirements of Code Section 409A, including by way of example and without
limitation, Code Section 409A(2)(A)(i), which prohibits the distribution of
certain compensation subject to Code Section 409A to a “specified employee” of a
publicly traded company, in the case of a distribution that occurs by reason of
the employee’s separation of service other than death, from occurring any
earlier than six (6) months after the date of such separation of service.  The
Executive acknowledges that to avoid an additional tax on payments that may be
payable or benefits that may be provided under this Agreement and that
constitute deferred compensation that is not exempt from Section 409A of the
Code, the Executive must make a reasonable, good faith effort to collect any
payment or benefit to which the Executive believes the Executive is entitled
hereunder no later than ninety (90) days after the latest date upon which the
payment could have been made or benefit provided under this Agreement, and if
not paid or provided, must take further enforcement measures within one hundred
eighty (180) days after such latest date.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
INTEGRYS ENERGY GROUP, INC.




By:                                                                      


Title:                                                                      




Attest:                                                                      


Title:                                                                      






EXECUTIVE:


By:                                                                      


Title:                                                                      




EXECUTIVE ADDRESS:
 
                                                                              
 
                                                                               
 
 
 
23

--------------------------------------------------------------------------------

 
